RUBY TUESDAY, INC. STOCK INCENTIVE PLAN RUBY TUESDAY, INC. STOCK INCENTIVE PLAN TABLE OF CONTENTS SECTION 1 DEFINITIONS 1 Definitions 1 SECTION 2 THE STOCK INCENTIVE PLAN 6 Purpose of the Plan 6 Stock Subject to the Plan 6 Administration of the Plan 6 Eligibility and Limits 7 SECTION 3 TERMS OF STOCK INCENTIVES 7 Terms and Conditions of All Stock Incentives 7 Terms and Conditions of Options 9 Terms and Conditions of Stock Appreciation Rights 11 Terms and Conditions of Stock Awards 11 Terms and Conditions of Dividend Equivalent Rights 12 Terms and Conditions of Performance Unit Awards 12 Terms and Conditions of Phantom Shares 13 Treatment of Awards Upon Termination of Service 13 SECTION 4 RESTRICTIONS ON STOCK 14 Escrow of Shares 14 Forfeiture of Shares 14 Restrictions on Transfer 14 SECTION 5 GENERAL PROVISIONS 15 Withholding 15 Changes in Capitalization; Merger; Liquidation 15 Compliance with Code 16 Right to Terminate Employment 17 Restrictions on Delivery and Sale of Shares; Legends 17 Non-alienation of Benefits 17 Term; Termination and Amendment of the Plan 17 Choice of Law 18 Effective Date of Plan 18 Stockholder Approval 18 i RUBY TUESDAY, INC. STOCK INCENTIVE PLAN Ruby Tuesday, Inc., formerly known as Morrison Restaurants Inc., originally adopted the Morrison Restaurants Inc. 1993 Non-Executive Stock Incentive Plan, which was amended and renamed as of March 6, 1996 as the Morrison Restaurants Inc. 1996 Non-Executive Stock Incentive Plan; was amended and renamed again as of April 12, 1999 as the Ruby Tuesday, Inc. 1996 Non-Executive Stock Incentive Plan; and was subsequently amended, restated and renamed as of July 9, 2003 as the Ruby Tuesday, Inc. 2003 Stock Incentive Plan.Ruby Tuesday, Inc. amended and restated the plan again on April 10, 2013, renaming it the Ruby Tuesday, Inc. Stock Incentive Plan. Ruby Tuesday, Inc. is nowrestating the Plan to consolidate amendments made on August 26, 2013, and to present the Plan as approved by the Company's stockholders on October 9, 2013. ii SECTION 1DEFINITIONS 1.1Definitions.Whenever used herein, the masculine pronoun shall be deemed to include the feminine, and the singular to include the plural, unless the context clearly indicates otherwise, and the following capitalized words and phrases are used herein with the meaning thereafter ascribed: (a)“Board of Directors” means the board of directors of the Company. (b)“Cause” has the meaning defined by the Committee in the applicable Stock Incentive Award or Stock Incentive Program or, if no such definition exists, Cause shall have the same meaning as provided in any employment agreement between the Participant and the Company or, if applicable, any affiliate of the Company on the date of Termination of Service, or if no such definition or employment agreement exists, “Cause” means conduct amounting to: (1) fraud or dishonesty in the performance of Participant’s duties with the Company or its affiliates; (2) willful misconduct, refusal to follow the reasonable directions of any superior, or knowing violation of law, rules or regulations (including misdemeanors relating to public intoxication, driving under the influence, use or possession of controlled substances or relating to conduct of a similar nature); (3) acts of moral turpitude or personal conduct in violation of the Company’s Code of Business Conduct and Ethics; (4) repeated and extended absence from work without reasonable excuse; (5) a conviction or plea of guilty or nolo contendere to a felony; or (6) a material breach or violation of the terms of any agreement to which the Participant and the Company (or any affiliate) are party. (c)“Change in Control” means any one of the following events: (i)the acquisition by any individual, entity or “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of voting securities of the Company where such acquisition causes any such Person to own twenty-five percent (25%) or more of the combined voting power of the then outstanding voting securities then entitled to vote generally in the election of directors (the “Outstanding Voting Securities”); provided, however, that the following shall not constitute a Change in Control:(1) any acquisition directly from the Company, unless such a Person subsequently acquires additional shares of Outstanding Voting Securities other than from the Company; or (2) any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any affiliate; (ii)within any twelve-month period (beginning on or after the date the Stock Incentive is granted), the persons who were directors of the Company immediately before the beginning of such twelve-month period (the “Incumbent Directors”) shall cease to constitute at least a majority of the Board of Directors of the Company; provided that any director who was not a director as of the date the Stock Incentive is granted shall be deemed to be an Incumbent Director if that director was elected to the Board of Directors by, or on the 1 recommendation of or with the approval of, at least two-thirds of the directors who then qualified as Incumbent Directors; and provided further that no director whose initial assumption of office is in connection with an actual or threatened election contest relating to the election of directors shall be deemed to be an Incumbent Director; (iii)the consummation of a reorganization, merger or consolidation, with respect to which persons who were the stockholders of the Company immediately prior to such reorganization, merger or consolidation do not, immediately thereafter, own more than fifty percent (50%) of the combined voting power entitled to vote in the election of directors of the reorganized, merged or consolidated company’s then outstanding voting securities; (iv)the sale, transfer or assignment of all or substantially all of the assets of the Company and its affiliates to any third party; or (v)the liquidation or dissolution of the Company. (d)“Code” means the Internal Revenue Code of 1986, as amended, and the applicable rules and regulations promulgated thereunder. (e)“Committee” means the committee appointed by the Board of Directors to administer the Plan; provided that, if no such committee is appointed, the Board of Directors in its entirety shall constitute the Committee.The Board of Directors shall consider the advisability of whether the members of the Committee shall consist solely of two or more members of the Board of Directors who are “outside directors” as defined in Treas. Reg. § 1.162-27(e) and “non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the Securities Exchange Act of 1934, and if applicable, who satisfy the requirements of the national securities exchange or nationally recognized quotation or market system on which the Stock is then traded.Notwithstanding the foregoing, with respect to Stock Incentives granted by an officer or officers of the Company and/or a director of the Board of Directors pursuant to Plan Section 2.3, the “Committee” as used in the Plan shall mean such officer(s) and/or director(s), unless the context would clearly indicate otherwise (f)“Company” means Ruby Tuesday, Inc., a Georgia corporation, or its successor. (g)“Disability” has the same meaning as provided in the long-term disability plan or policy maintained or, if applicable, most recently maintained, by the Company or, if applicable, any affiliate of the Company for the Participant, unless otherwise defined by the Committee in the applicable Stock Incentive Award or Stock Incentive Program.If no special definition applies and no long-term disability plan or policy was ever maintained on behalf of the Participant, Disability shall mean that condition described in Code Section 22(e)(3), as amended from time to time.In the event of a dispute, the determination of Disability shall be made by the Board of Directors and shall be supported by advice of a physician competent in the area to which such Disability relates. 2 (h)“Disposition” means any conveyance, sale, transfer, assignment, pledge or hypothecation, whether outright or as security, inter vivos or testamentary, with or without consideration, voluntary or involuntary. (i)“Dividend Equivalent Rights” means certain rights to receive cash payments as described in Plan Section 3.5. (j)“Fair Market Value” with regard to a date means the closing price at which Stock shall have been sold on the last trading date prior to that date as reported by a national securities exchange selected by the Committee on which the shares of Stock are then actively traded and published in The Wall Street Journal; provided that, Fair Market Value of the shares of Stock may be determined by the Committee by reference to the average market value determined over a period certain or as of specified dates, to a tender offer price for the shares of Stock (if settlement of an award is triggered by such an event) or to any other reasonable measure of fair market value; provided further, that, for purposes of granting Options or Stock Appreciation Rights, Fair Market Value shall be determined in a manner consistent with the requirements of Code Section 409A. (k)“Option” means a non-qualified stock option as described in Plan Section 3.2. (l)“Participant” means an individual who receives a Stock Incentive hereunder. (m)“Performance Goals” means the measurable performance objectives, if any, established by the Committee for a Performance Period that are to be achieved with respect to a Stock Incentive granted to a Participant under the Plan.Performance Goals may be described in terms of (1) Company-wide objectives, (2) objectives that are related to performance of the division, department or function within the Company or an affiliate in which the Participant receiving the Stock Incentive is employed or on which the Participant’s efforts have the most influence, (3) performance solely in relation to objectives achieved during the Performance Period or as compared to past performance periods, and/or (4)performance relative to the performance by a company or group of companies selected by the Committee with respect to one or more Performance Goals established by the Committee. The Performance Goal(s) established by the Committee under an objective formula for any Performance Period under the Plan will consist of one or more of the following criteria: Cash flow Retention of Company team members Earnings before interest, taxes, in general or in any specific category or depreciation and amortization level of employment (EBITDA) Earnings before interest, depreciation Earnings per share (EPS) and amortization (EBIDA) Net operating profit after taxes Earnings before interest and taxes 3 (NOPAT) (EBIT) Return on assets (ROA) Earnings before interest, taxes, Return on net assets (RONA) depreciation, amortization and rent Return on equity (ROE) (EBITDAR) Return on invested capital (ROIC) Company, franchise or system Company, franchise or system same restaurant growth in number of new restaurant sales (SRS) restaurants Company, franchise or system traffic Average restaurant volume growth growth (Guest Count Growth) Fixed charge coverage ratio Market share or related strength of Sales and earnings performance brand measures related to consumer Total shareholder return perception, including but not limited General and administrative costs (as a to brand relevance and guest percentage of net sales or flat dollar satisfaction, in each case based on amount) objective data such as guest or market Consolidated net income surveys Management of capital or operating Economic value added (dollar spread expenditures between return on capital and cost of Appreciation of stock price capital) (EVA) Market value added (Company market Gross revenues value less total capital employed) Operating income Debt levels, either alone or as a Operating cash flow percentage of any other Performance Revenue, less cost of merchandise,
